FILE COPY




                            IN THE SUPREME COURT OF TEXAS




NO. 12-0249


 IN THE ESTATE OF JOHN W.
                                                                                  Cherokee County,
 ISAACS, DECEASED, ET AL.                          §
 v.
                                                                                        12th District.
 L. H. CROCKETT, ET AL.                            §

                                                               &
                                                                                        March 8, 2013


       Petitioner's petition for review, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby isdenied denied.




                                      ••*•••••••



       I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
said Court under the date shown.

       It is further ordered that petitioner pay all costs incurred on this petition.
       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 19th day of April, 2013.



                                                       Blake A. Hawthorne, Clerk

                                                       By Kathy Sandoval, Deputy Clerk